Case 2:19-cv-02270-DRH-AYS Document 14 Filed 08/20/19 Page 1 of 2 PageID #: 69



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
Carl Joel Dorestant,et al

                                   Plaintiff(s),                    INITIAL CONFERENCE
                                                                    ORDER
                 -against-                                          CV 19-2270 (DRH) (AYS)

Ford Phase II Realty Corp., et al

                                    Defendant(s).
---------------------------------------------------------X
SHIELDS, Magistrate Judge:

Conference Date:          10/2/2019 at 11:00 AM in Courtroom 830, United States Federal
                          Courthouse, 100 Federal Plaza, Central Islip, NY 11722. The parties are
                          directed to confirm the date and time of this conference with each other.
                          In the event that an adjournment is requested, any such request must be
                          made pursuant to this Court’s individual rules regarding adjournments and
                          must be electronically filed as a “Motion,” and not as a letter.

The above captioned matter has been assigned to United States Magistrate Judge Anne Y.
Shields for the purposes of scheduling discovery, resolution of discovery disputes, settlement
conferences, and any other purpose set forth in 28 U.S.C. §636(b)(1)(A). Counsel for each
represented party and any party proceeding without an attorney (a “pro se” party) must appear in
person for an initial conference at the date and time indicated above.

Prior to the conference all counsel and/or pro se parties are directed to meet and confer regarding
the discovery needs of this case, including a discussion of the exchange of electronically stored
information (“ESI”) and to prepare a proposed discovery plan. To assist in this process, the
Court attaches to this Order a “Discovery Plan Worksheet” that must be completed and submitted
to the Court via ECF, at least two days prior to the conference. The Worksheet sets forth a date
for completion of all discovery. The parties are directed to establish reasonable interim discovery
deadlines to meet the needs of their case. At the conference, the Court will consider the parties’
suggested deadlines and, upon consideration of the rules and practices of the assigned District
Judge, enter an appropriate scheduling order.

Dated: Central Islip, New York
       August 20, 2019                                       SO ORDERED:

                                                             /s/ Anne Y. Shields
                                                             ANNE Y. SHIELDS
                                                             United States Magistrate Judge
Case 2:19-cv-02270-DRH-AYS Document 14 Filed 08/20/19 Page 2 of 2 PageID #: 70




                           DISCOVERY PLAN WORKSHEET
 (Please be advised that the Court’s Individual Rules include additional forms to be used in
             cases involving claims of adverse employment or FLSA violations.)
                               Tier I Pre-Settlement Discovery
Deadline for completion of Rule 26(a) initial disclosures
and HIPAA-complaint records authorizations:                     ________________

Completion date for Phase I Discovery
as agreed upon by the parties:                                   _________________
(Reciprocal and agreed upon document production,
generally not including depositions, unless otherwise agreed.
No more than 30 days after Initial Conference)

Status conference TBD by the court:                              _________________
(Generally 15 days post Tier I Discovery)

                              Tier II Discovery and Motion Practice

Motion to join new parties or amend the pleadings:               ________________
(Presumptively 15 days post status conference)

First requests for production of documents
and for interrogatories due by:
(Presumptively 15 days post joining/amending )

All fact discovery completed by:
(Presumptively 3.5 months post first
requests for documents/interrogatories )

Exchange of expert reports completed by:
(Presumptively 30 days post fact discovery)

Expert depositions completed by:
(Presumptively 30 days post expert reports)

Final date to take first step in dispositive motion practice:
(Parties are directed to consult the District Judge’s
individual rules regarding such motion practice.
Presumptively 30 days post expert depositions)

COMPLETION OF ALL DISCOVERY BY:
(Note: Presumptively 9 months after Initial Conference.)

Submission of joint pre-trial order:                             __________________
Final Pre-Trial Conference TBD by the court:                     __________________
